DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant merely states that the claim limitations “make clear that a first invalidation command and a command are received from the first execution context, the first invalidation command is stored into the first virtual command queue, and that the command is received through a hypervisor and is stored into a shadow command queue”.  But applicant does not explain why or how these limitations are not taught by the Hummel et al. reference.  
Additionally, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
The Examiner disagrees with the arguments and maintains that Hummel et al. discloses invalidation command and a command are received from the first execution 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hummel et al. [US 2007/0168641].
Claim 1, Hummel et al. discloses a method, comprising: providing a first execution context of a memory system [memory system shown in Figure 1] with a first virtual command [I/O devices may provide virtual addresses for commands, par. 0025] queue for issuing invalidation commands [VMM invalidation commands being stored in command queue, par. 0030, 0052, 0063], each one of the invalidation commands 
Claim 2, Hummel et al. discloses the method of claim 1, wherein the invalidation commands corresponding to the portion of memory are configured to invalidate a page table entry for the portion of memory [par. 0052].
Claim 3, Hummel et al. discloses the method of claim 1, further comprising: providing a second execution context of the memory system with a second virtual command queue for issuing invalidation commands for portions of the memory in the memory system that are allocated to the second execution context; and receiving, simultaneous with receiving the first invalidation command from the first execution context, a second invalidation command at the second virtual command queue from the second execution context [continued execution of Figure 8 via step 152].
Claim 4, Hummel et al. discloses the method of claim 1, further comprising: receiving, from the first execution context, a second command; determining that the 
Claim 5, Hummel et al. discloses the method of claim 1, further comprising: receiving, from the first execution context, a second invalidation command; determining that the second invalidation command specifies a second portion of the memory in the memory system that is allocated to a second execution context; and discarding the second invalidation command.
Claim 13 is rejected using the same rationale as Claim 1. 
Claim 14 is rejected using the same rationale as Claim 2. 
Claim 15 is rejected using the same rationale as Claim 3.
Claim 16 is rejected using the same rationale as Claim 4.
Claim 17 is rejected using the same rationale as Claim 5.
Claim 20 is rejected using the same rationale as Claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9-11, the limitations drawn to a consumer index renders the claim indefinite since the term has not been properly defined in the claims or in the specification.  The term is pointed to in the specification when explaining that is must be updated during certain circumstances.  However, the function of the index or what it measures or represents is not clear.  
Claim 12, it is unclear what the comparison step being claimed contributes to the claimed invention.  The comparison step does not appear to result in anything and it is not understood why the comparison is happening.  Additionally, it appears that some words are missing from the claim to make the statement coherent.   
Correction and Clarification is required. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIDYS ROJAS/Primary Examiner, Art Unit 2133